ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Exhibit 21.1 Subsidiaries of Registrant • Fixed Income Discount Advisory Company, Delaware Corp. • RCap Securities, Inc., MD Corp. • Annaly Middle Market Lending LLC, Delaware LLC • Shannon Funding LLC, Delaware LLC • Truman Insurance Company LLC, Missouri LLC • FHC Master Fund Ltd., Cayman Islands exempted company • Annaly Funding LLC, Delaware LLC • Annaly Funding TRS LLC, Delaware LLC • Annaly Commercial Real Estate Group, Inc., Maryland Corp. • Annaly CRE L LLC, Delaware LLC • Annaly CRE LLC, Delaware LLC • NLY 2014-FL1 Depositor LLC, Delaware LLC • Annaly CRE WF Parent LLC, Delaware LLC • Annaly CRE WF LLC, Delaware LLC • Annaly CRE Sub Holding LLC, Delaware LLC • Annaly CRE Sub Holding 2014-FL1 LLC, Delaware LLC • Annaly CRE KLSF B Holder LLC, Delaware LLC • Annaly CRE KL07 B Holder LLC, Delaware LLC • Annaly CRE Sub Holding Investor LLC, Delaware LLC • Annaly CRE Sub 2015-1 LLC, DE LLC • ACREG Investment Holdings LLC, Delaware LLC • ACREG Tops Holdings LLC, Delaware LLC • ACREG Tops Investment LLC, Delaware LLC • TK11 Venture LLC (90% owned subsidiary), Delaware LLC • Chillicothe TK Owner II LLC, Delaware LLC • TK11 Holdings LLC, DE LLC • Amherst TK Owner LLC, Delaware LLC • Cheektowaga TK Owner LLC, Delaware LLC • Irondequoit TK Owner LLC, Delaware LLC • Jamestown TK Owner LLC, Delaware LLC • LeRoy TK Owner LLC, Delaware LLC • Ontario TK Owner LLC, Delaware LLC • Orchard Park TK Owner LLC, Delaware LLC • Penfield TK Owner LLC, Delaware LLC • Warsaw TK Owner LLC, Delaware LLC • Chillicothe TK Owner LLC, Delaware LLC • Loganville TK Owner LLC, Delaware LLC • ACREG PT Holdings LLC, Delaware LLC • ACREG Pine Creek Investment LLC, Delaware LLC • Pine Creek Venture LLC (90% owned subsidiary), Delaware LLC • Pine Creek Owner LLC, Delaware LLC • ACREG Barclay Square Investment LLC, Delaware LLC • Barclay Square Venture LLC (90% owned subsidiary), Delaware LLC • Barclay Square Owner LLC, Delaware LLC • ACREG TTTX Investment LLC, Delaware LLC • TTTX Venture LLC (95% owned subsidiary), Delaware LLC • 14SM TT Owner LLC, Delaware LLC • Cross Timbers TT Owner LLC, Delaware LLC • Flower Mound TT Owner LLC, Delaware LLC • Heritage Heights TT Owner LLC, Delaware LLC • HG TT Owner LLC, Delaware LLC • Highlands TT Owner LLC, Delaware LLC • Josey Oaks TT Owner LLC, Delaware LLC • Park West TT Owner LLC, Delaware LLC • Pioneer Plaza TT Owner LLC, Delaware LLC • SS TT Owner LLC, Delaware LLC • Suncreek Village TT Owner LLC, Delaware LLC • ACREG MS Holdings LLC, Delaware LLC • ACREG Grand Reserve Investment LLC, Delaware LLC • Grand Reserve Venture LLC (75% owned subsidiary), Delaware LLC • Grand Reserve Borrower LLC, Delaware LLC • ACREG Ellicott Investment LLC, Delaware LLC • Ellicott Venture LLC (93.7% owned subsidiary), Delaware LLC • Ellicott Owner LLC, Delaware LLC • , Delaware LLC • , Delaware LLC • ACREG DLC Holdings LLC, Delaware LLC • ACREG Mid-Century Investment LLC, Delaware LLC • Mid-Century Joint Member LLC (85% owned subsidiary), Delaware LLC • Mid-Century Holdings LLC (84.15% owned subsidiary), Delaware LLC • Beach Improvements Owner LLC, Delaware LLC • Crossroads Improvements Owner LLC, Delaware LLC • Fayette Place Improvements Owner LLC, Delaware LLC • Mahopac Improvements Owner LLC, Delaware LLC • Mid-Valley Improvements Owner LLC, Delaware LLC • University Place Improvements Owner LLC, Delaware LLC • ACREG Investment Acquisitions LLC, Delaware LLC • Annaly CRE Holdings LLC, Delaware LLC • ACREG SF PE I LLC, Delaware LLC • ACREG SF PE II LLC, Delaware LLC • ACREG E66 PE I LLC, Delaware LLC • ACREG PA PE I LLC, Delaware LLC • Annaly MD PE I LLC, Delaware LLC • CreXus S Holdings (Holdings Co) LLC, Delaware LLC • CHPHC Holding Company LLC, Delaware LLC • Annaly Net Lease Holdings LLC, Delaware LLC • Crexus AZ Holdings 1 LLC, Delaware LLC • Crexus NV Holdings 1 LLC, Delaware LLC • ACREG 3100 South Mall NL LLC,Delaware LLC • ACREG 12151 Jefferson NL LLC, Delaware LLC • ACREG AZO Portfolio NL LLC, Delaware LLC • Annaly CRE FXD Holdings LLC, Delaware LLC
